DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a reverse image receiving module” used for “receiving a reverse image sent by the image acquisition and processing module” in claim 1; “an image blocking module” used for “segmenting the reverse image into visual saliency image blocks and non-visual saliency image blocks according to visual saliency” in claim 1; “a denoising module” used for “denoising the visual saliency image blocks by a BM3D algorithm, and denoising the non-visual saliency image blocks by a mean filtering algorithm” in claim 1; “a composition module”, used for “compositing the denoised visual saliency image blocks and non-visual saliency image blocks into a final required reverse image which is transmitted to an automobile display screen for display” in claim 1; “a segmentation sub-module” used for “segmenting the reverse image into different image blocks and calculating visual saliency parameter value of each image block” in claim 2; “a division sub-module” used for “dividing the image blocks into the visual saliency image blocks and the non-visual saliency image blocks according to the visual saliency parameter and a visual saliency classification threshold of each image block” in claim 2; “the segmentation sub-module” “calculates the visual saliency parameter value of each image block by a RC (region-based contrast) algorithm” in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
The examiner would like to point out that the various “modules” identified in section 6 hereinabove are being interpreted under 35 U.S.C. § 112(f) as described in FIG. 1.
FIG. 1 is a schematic diagram showing the hardware configuration of the reverse image processing system. The above-mentioned configuration of the reverse image processing system is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 1 and a program. As shown in FIG. 1, the reverse image processing system includes image acquisition 1, image processing 2, and an automobile display screen 3. While the reverse image processing system does not mention a “computer” or “processor”, the system clearly acquires digital image data, performs complex mathematical computations and outputs the results to an automobile display screen, and it would have been clear to those skilled in the art that it must be implemented by or on a general or special purpose computer. 
MPEP II. A. which states : “Further, disclosure of structure corresponding to a means-plus-function limitation may be implicit in the written description if it would have been clear to those skilled in the art what structure must perform the function recited in the means-plus-function limitation. See Atmel Corp. v. Information Storage Devices Inc., 198 F.3d 1374, 1379, 53 USPQ2d 1225, 1228 (Fed. Cir. 1999) (stating that the "one skilled in the art" analysis should apply in determining whether sufficient structure has been disclosed to support a means-plus-function limitation); Dossel, 115 F.3d at 946–47, 42 USPQ2d at 1885 ("Clearly, a unit which receives digital data, performs complex mathematical computations and outputs the results to a display must be implemented by or on a general or special purpose computer (although it is not clear why the written description does not simply state ‘computer’ or some equivalent phrase).").”.

Claim rejections - 35 U.S.C. §112(b)

Claims 1-3 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, lines 4-5 recites the limitation “the image acquisition and processing module”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 8 recites the limitation “BM3D algorithm”. The term has not been defined in the claim, thus making the claim vague and indefinite.
Claim 2, line 5 recites the limitation “the visual saliency image blocks”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 6 recites the limitation “the non-visual saliency image blocks”. There is insufficient antecedent basis for this limitation in the claim.
Claims 3 depends from an indefinite base claim.
Additionally, the following terms in the claims should not be capitalized: “A reverse image receiving module” in claim 1, line 4; “An image blocking module” in claim 1, line 6; “A denoising module” in claim 1, line 8; “A composition module” in claim 1, line 10; and “A division sub-module” in claim 2, line 5.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-3 of copending Application No. 16/731,122. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows.
For example, comparing representative claim 1 of the present application with representative claim 1 of copending Application No. 16/731,122. Claim 1 of the present application recites: A reverse image processing system comprises an image acquisition module, an image processing module and an automobile display screen, the system is characterized in that the image processing module comprises (Claim 1 of copending Application No. 16/731,122 recites: A reverse image display method for a reverse image processing system, the reverse image processing system comprises an image acquisition module, an image processing module and an automobile display screen, the method is characterized by comprising the following steps): a reverse image receiving module, used for receiving a reverse image sent by the image acquisition and processing module (Claim 1 of copending Application No. 16/731,122 recites: the image acquisition module sends a reverse image to the image processing module); an image blocking module, used for segmenting the reverse image into visual saliency image blocks and non-visual saliency image blocks according to visual saliency (Claim 1 of copending Application No. 16/731,122 recites: the image processing module segments the reverse image into visual saliency image blocks and non-visual saliency image blocks according to visual saliency); a denoising module, used for denoising the visual saliency image blocks by a BM3D algorithm, and denoising the non-visual saliency image blocks by a mean filtering algorithm (Claim 1 of copending Application No. 16/731,122 recites: the visual saliency image blocks are denoised by a BM3D algorithm, and the non-visual saliency image blocks are denoised by a mean filtering algorithm); a composition module, used for compositing the denoised visual saliency image blocks and non-visual saliency image blocks into a final required reverse image which is transmitted to an automobile display screen for display (Claim 1 of copending Application No. 16/731,122 recites: the denoised visual saliency image blocks and non-visual saliency image blocks are composited into a final required reverse image which is transmitted to an automobile display screen for display).
Comparing claim 2 of the present application with representative claim 2 of copending Application No. 16/731,122. Claim 2 of the present application recites: characterized in that the image blocking module specifically comprises (Claim 2 of copending Application No. 16/731,122 recites: characterized in that the image processing module segments the reverse image into the visual saliency image blocks and the non-visual saliency image blocks according to visual saliency, specifically comprising); a segmentation sub-module, used for segmenting the reverse image into different image blocks and calculating visual saliency parameter value of each image block (Claim 2 of copending Application No. 16/731,122 recites: dividing the reverse image into different image blocks and calculating a visual saliency parameter value of each image block); a division sub-module, used for dividing the image blocks into the visual saliency image blocks and the non-visual saliency image blocks according to the visual saliency parameter and a visual saliency classification threshold of each image block (Claim 2 of copending Application No. 16/731,122 recites: dividing the image blocks into the visual saliency image blocks and the non-visual saliency image blocks according to the visual saliency parameter value and visual saliency classification threshold of each image block).
Comparing claim 3 of the present application with representative claim 3 of copending Application No. 16/731,122. Claim 3 of the present application recites: characterized in that the segmentation sub-module calculates the visual saliency parameter value of each image block by a RC (region-based contrast) algorithm (Claim 3 of copending Application No. 16/731,122 recites: characterized in that the visual saliency parameter value of each image block is calculated by a RC (region-based contrast) algorithm).
As the comparisons show the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording, namely “system” and “method” would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Furthermore the elements of instant claims 1-3 are fully anticipated by the claims in copending Application No. 16/731,122, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ. 
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii, Chen, Jung, Zhu, Takahashi (‘160) and (‘406), Li all disclose systems similar to applicant’s claimed invention. Nishimura, Hartbauer and Douady-Pleven disclose systems which utilize the BM3D algorithm in denoising images.    

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
May 21, 2021